

114 HR 5975 IH: BRIGHT Act of 2016
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5975IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Walker (for himself, Mr. Weber of Texas, and Mrs. Ellmers of North Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide mandatory minimum terms of imprisonment for
			 certain trafficking offenses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bettering Resources in Guarding from Human Trafficking Act of 2016 or the BRIGHT Act of 2016. 2.Mandatory minimums for certain trafficking offenses (a)PeonageSection 1581(a) of title 18, United States Code, is amended—
 (1)in the first sentence, by striking or imprisoned not more than 20 years, or both and inserting and imprisoned for not less than five years and not more than 20 years; and (2)in the second sentence, by striking or imprisoned for any term of years or life, or both and inserting and imprisoned for not less than five years.
 (b)Vessels for slave tradeSection 1582 of title 18, United States Code, is amended by striking or imprisoned not more than seven years, or both and inserting and imprisoned for not less than five years and not more than seven years. (c)Enticement into slaverySection 1583 of title 18, United States Code, is amended—
 (1)in subsection (a), by striking , imprisoned not more than 20 years, or both and inserting and imprisoned for not less than five years and not more than 20 years; and (2)in subsection (b), by striking , imprisoned for any term of years or for life, or both and inserting and imprisoned for not less than five years.
 (d)Sale into involuntary servitudeSection 1584(a) of title 18, United States Code, is amended— (1)in the first sentence, by striking or imprisoned not more than 20 years, or both and inserting and imprisoned for not less than five years and not more than 20 years; and
 (2)in the second sentence, by striking or imprisoned for any term or years or life, or both and inserting and imprisoned for not less than five years. (e)Seizure, detention, transportation or sale of slavesSection 1585 of title 18, United States Code, is amended by striking or imprisoned not more than seven years, or both and inserting and imprisoned for not less than five years and not more than seven years.
 (f)Service on vessels in slave tradeSection 1586 of title 18, United States Code, is amended by striking or imprisoned not more than two years, or both and inserting and imprisoned for not less than one year and not more than two years. (g)Possession of slaves aboard vesselSection 1587 of title 18, United States Code, is amended by striking or imprisoned not more than four years, or both and inserting and imprisoned for not less than one year and not more than four years.
 (h)Transportation of slaves from United StatesSection 1588 of title 18, United States Code, is amended by striking or imprisoned not more than 10 years, or both and inserting and imprisoned for not less than five years and not more than 10 years. (i)Forced laborSection 1589(d) of title 18, United States Code, is amended—
 (1)in the first sentence, by striking , imprisoned not more than 20 years, or both and inserting and imprisoned for not less than five years and not more than 20 years; and (2)in the second sentence, by striking , imprisoned for any term of years or life, or both and inserting and imprisoned for not less than five years.
 (j)Trafficking with respect to peonage, slavery, involuntary servitude, or forced laborSection 1590(a) of title 18, United States Code, is amended— (1)in the first sentence, by striking or imprisoned not more than 20 years, or both and inserting and imprisoned for not less than five years and not more than 20 years; and
 (2)in the second sentence, by striking or imprisoned for any term of years or life, or both and inserting and imprisoned for not less than 5 years. (k)Unlawful conduct with respect to documents in furtherance of trafficking, peonage, slavery, involuntary servitude, or forced laborSection 1592(a) of title 18, United States Code, is amended to read as follows:
				
 (a)Whoever knowingly destroys, conceals, removes, confiscates, or possesses any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person—
						(1)
 (A)in the course of a violation of section 1581, 1583, 1584, 1589, 1590, or 1594(a); (B)with intent to violate section 1581, 1583, 1584, 1589, or 1590; or
 (C)to prevent or restrict or to attempt to prevent or restrict, without lawful authority, the person's liberty to move or travel, in order to maintain the labor or services of that person, when the person is or has been a victim of a severe form of trafficking in persons, as defined in section 103 of the Trafficking Victims Protection Act of 2000,
							shall be fined under this title and imprisoned for not less than one year and not more than five
 years; or(2)in the course of a violation of section 1591, or with intent to violate such section, shall be fined under this title and imprisoned for not less than 5 years and not more than 10 years..
			